From: tcao@commandarms.com <tcao@commandarms.com>

Sent: Thursday, June 18, 2015 11:47 AM

To: Ron Maoz <ronm@caa-il.com>

‘Ce: Eldad Oz <eldadoz1 @gmail.com>; Mika <mika@commandarms.com>; Tom K. McCrossin

 

<bsilver@commandarms.com>
Subject: feedback on CAA stationary

 

Hi Ron, here are the comments that | have received so far. Please give me call if anything is not clear.

Tom’s comments:
1. Business Cards: the design is very European and not US. If | had to pick | would say option # 2
2. Letter Head: as with the Folder, the GEAR UP logo seems lost and by itself —- why? | would prefer
to incorporate Option #2 from the Business Cards into this — stripes
3. Envelopes: to be honest, | am not quite sure if this is permissible in the US; i.e. having the
address across the bottom
4. Email signature: no mention of GEAR UP at all - why?

Laura’s comment on the Envelopes:
1. Even if it is permissible, the envelope is confusing. You might get your mail returned to
you!

Tam’s comments:

Folder

1. The tag line Gear Up should be on the front cover

2. Logo and logo type need to be closer to each other so that people can make a connection between
the logo and the name

3. Ata first glance the camo is the first element that draws people attention and then the logo. |
thought we were going to use the camo more as a subliminal message

Business card

1. Need some colors on the business card—right now it is just black and white, not exciting at
all

2. Until we establish the brand identity the BC needs to tell people what CAA offers. Gear Up
and Firearm Accessories need to be on there for people to identify what we do .

Email Signature

1. Needs some colors in email signature or else the logo will just blend in with the rest of the
black text.

US Envelopes need to follow the US postal guidelines, http://pe.usps.com/text/qsg300/Q602.htm
 

 

a Wait aoin oad

  

Re

 

 

me
i

 

 

   

 

puileg gem)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

‘Retlas Aetioss wna
iia Dantas
SER
TAM CAQ PIS é
MARKETING COORDINATOR FOPTS
E rset!

CAA USA

 

 
Option 1
 

CAA
 

RON MAOZ
Digital Manager

$972.53.9203275
$+972.8.85220034
+972.8.85220050

ronmi(dcaa.com

mi 7 ~~

P.O Box 8617
Habonim St Qiryat Gat
825820, Israel
Option 2
 

CAA
 

RON MAOZ
Digital Manager

M
T
F
E

+972.53.9203270
+972.8.85220034
+972.8.89220050

ronm(dcaa.com

P.O Box 8617
Habonim St Qiryat Gat
825820, Israel
Print Production

 

Size : 9/5 or 8.5/5.5 cm
Paper: Chromo mat
Weight: 500 gr

Matt lamination - 2 sided
Spot UV gloss - on: CAA

symbol and logo in front

 
CAA

GEAR UP P.O Box 8617 Industrial Zone, Qiryat-Gat 8258201, Israel T +972.8.8520034 WWW.CAA.COM
Fo +972.8.8520050
CAA

GEAR UP P.O Box 8617 Industrial Zone, Qiryal-Gat 8258201, Israel T +972,.8.8520034
Fo+972.8.8520050

WWW.CAA.COM

 
Print Procuction

 

Size : 29.7/21 cm
Paper: Uncoated
Weight: 90 - 120 gr
Fe,
( } } GEAR UP P,O Box 8417 Industrial Zone, Qiryat-Gat 8258201, Israel T +972.8.8520034 WWW.CAA.COM
g F +972.8.8520050
Print Production

 

Size : 23/71 em
Paper: Uncoated
Weight: 140 - 170 gr
New Message

 

 

 

 

Subject:

Signature:) None ig]

 

 

trial Zane

      

A RON MAOZ Mei? Si2
Digital Manager T VPA B.B8220054

Foeveg tah/ 200n0 WWYACAA.COM
E roamf@raa.com

jerack

 

 

 

 

 
DeRV Neto eon

Business Creation

Folder Design —

Dan Alexander & oe
Tel Aviv» Paris. Belgrade
All rights reserved © June 2015

 
Dan Alexander&Co. CAA - Folder

 

 

 

CAA

 
 

Dan Alexander & Co. CAA - Folder

     

 

 

 

 

 

 

cy ney eg

CAA “

  

 
 

Qurtelekender &Co.

 

Exterior

 

 

CAA - Folder

 

 

 

 

TAA

 

  

 

CAA

 

 

 
 

 

 

 

CAA - Folder

r&Co.

élexande

yf

bre

 

 

 

 

 

 

 

 

erior

Int

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

CAA - Folder

oa

r&C

Jan Alexande

c

 

 

 

 

 

ald

;

 

 

 

 

 

 
Dan Alexander&.Co. CAA - Folder

Print Production Size : 9 inch / 12 inch (when close)
Paper: Chromo mat
Weight: 400 gr
Matt lamination - 2 sided
Spot UV gloss - on: CAA symbol and logo in front

 
Dan Alexander &Co.

Business Creation

Thank You

‘Dan Alexander & Co,
Tel Aviv. Paris» Belgrade
All rights reserved © June 2015

 
